EXHIBIT 10.25
ADDENDUM NO. 2
TO
FACILITY AGREEMENT
DATED 5 JUNE 2007
between
DEEP OCEAN AS
as Borrower
THE BANKS AND FINANCIAL INSTITUTIONS PARTICIPATING AS LENDERS
IN THE FACILITY AGREEMENT
as Lenders
and
SPAREBANK 1 SR-BANK
as Agent

 



--------------------------------------------------------------------------------



 



 2/14
INDEX

         
1 DEFINITIONS AND CONSTRUCTION
    4  
 
       
2. AGREEMENT AND CONSENT OF THE LENDERS AND THE AGENT
    4  
 
       
3. AMENDMENTS AND CHANGES TO CLAUSES IN THE FACILITY AGREEMENT
    6  
 
       
4. CONDITIONS PRECEDENT
    10  
 
       
5. COSTS AND FEES
    11  
 
       
6. CONTINUED FORCE AND EFFECT
    11  
 
       
7. GOVERNING LAW AND JURISDICTION
    11  

     
Schedule 1
  Conditions Precedent
Schedule 2
  Summery of Restructuring
Schedule 3
  Inter-company loan agreement
Schedule 4
  Draft guarantees

 



--------------------------------------------------------------------------------



 



 3/14
THIS ADDENDUM NO 2 ( “Addendum 2”) dated 23 June 2009 is made between:

1   DEEP OCEAN AS, (registration no. 980 722 805) with registered address at
Stoltenberggaten 1, NO-5527Haugesund, Norway (the “Borrower”);   2   THE BANKS
AND FINANCIAL INSTITUTIONS PARTICIPATING AS LENDERS IN THE FACILITY AGREEMENT
(the “Lenders”), and   3   SPAREBANK 1 SR-BANK (registration no. 937 985 321),
acting through its office at Sørhauggaten 150, P.O. Box 453, NO-5501 Haugesund,
Norway as agent (the “Agent”);

(together referred to as the “Parties”)
WHEREAS:

(A)   This Addendum is supplemental to the facility agreement dated 5 July 2007,
as amended by an addendum no.1 dated 5 February 2008 (together the “Facility
Agreement”), entered into between (i) the Borrower, (ii) Lenders and (ii) the
Agent for the financing of the Borrower and consisting of (i) a multicurrency
cash pool system with a credit allowance of up to the amount of NOK 200,000,000,
or the equivalent thereof (ii) a multicurrency credit facility in the amount of
up to NOK 230,000,000, or the equivalent thereof (iii) a guarantee facility in
the amount of up to NOK 270,000,000 or the equivalent thereof and (iv) term
loans in the amounts of up to NOK 155,000,000 and NOK 150,000,000 respectively
or the equivalent thereof;

(B)   By addendum no. 1 dated 5 February 2008, the Facility Agreement was
amended, incorporating the changes (i) total prepayment of the MNOK 155 term
loan, (ii) partial prepayment and reduction of the credit facility to NOK
214,666,666, (iii) and a reduction of the guarantee facility to NOK 50,000,000;

(C)   By a loan agreement dated 21 December 2007 the Lenders and the Agent
issued a new term loan in the amount of NOK 350,000,000 to Deep Ocean Shipping
II AS as a result of the transfer of the vessel MV “Deep Endeavour”;

(D)   Trico Marine Services Inc. has through its fully owned indirect subsidiary
Trico Shipping AS acquired 100% of the shares in the Borrower. AS a consequence
of this acquisition the Borrower has become delisted from Oslo Børs. The shares
in the Borrower will be transferred to Trico Supply AS (a fully owned indirect
subsidiary of Trico Marine Services Inc.);

NOW IT IS HEREBY AGREED AS FOLLOWS:

 



--------------------------------------------------------------------------------



 



 4/14
1 DEFINITIONS AND CONSTRUCTION

1.1   Words and expressions defined in the Facility Agreement shall, unless
otherwise defined herein, have the same meanings when used herein (including the
preamble).   1.2   In this Addendum 2, unless the context otherwise requires:  
    “Effective Date” means 23 June 2009 being the date on which the Agent has
received the documents and evidence specified in Schedule 1 in a form and
substance satisfactory to it.

2. AGREEMENT AND CONSENT OF THE LENDERS AND THE AGENT

2.1   Subject to the terms and conditions of this Addendum, the Lenders and the
Agent consents to:

  2.1.1   the delisting of the Borrower from the Oslo Børs.

  2.1.2   the restructuring whereby the Borrower’s tonnage tax and non tonnage
tax operations are reorganized. The main elements of the restructuring (the
“Restructuring”) are described in Schedule 2 to this addendum, and consists of
the following main elements:

  •   The Borrower’s purchase of 100 % of the shares in Trico Subsea AS (reg.
no. 989 941 372) from Trico Supply AS (reg. no 976 853 938) for consideration of
cash and a note.     •   The Borrower’s sale of 100% of the shares in Trico
Subsea AS, 51% of the shares in DeepOcean Volstad AS (reg. no. 891456042) and
its 45.9 % ownership interest in Deep Ocean Volstad KS (reg. no. 991761772) to
Trico Shipping AS (reg. no 976 854 020) in exchange for a note.     •   Deep
Ocean Maritime AS’ (reg. no 948230798) sale of 100 % of the shares in each of
DeepOcean Shipping AS (reg. no 979 456 107), DeepOcean Shipping II AS (reg.no.
992 035 870) and DeepOcean Shipping III AS (reg. no 977 289 483) to Trico
Shipping AS (reg. no 976 854 020) in exchange for a note.     •   Trico Shipping
AS’ sale of 100% of the shares in the Borrower to Trico Supply AS for
consideration consisting of assumption by Trico Supply AS of all acquisition
debt incurred by Trico Shipping AS in connection with the purchase of the
Borrower, the intra-group debt arising from the notes issued pursuant to the
second and third bullets above and, to the extent necessary, the balance to be
settled in cash.     •   The loans created in connection with the above steps
shall be evidenced by way of intra-group loan agreements, each substantially in
the form attached as Schedule 3 and accepted by the Agent on behalf of the
Lenders. The loans will be netted against each other and the ones of

 



--------------------------------------------------------------------------------



 



 5/14

      lesser amount will be terminated with the balance owed applied to the
highest value note, which will remain outstanding.

  2.1.3   waive the requirement for pledge in the shares in Deep Ocean Shipping
AS, and such pledge to be deleted. If Norwegian tax legislation is changed (as
suggested) so that pledges within the tax tonnage regime are approved, the
pledge shall be reestablished.     2.1.4   waive the requirement for pledge in
the assets belonging to companies no longer being Group Companies as a result of
the restructuring. If Norwegian tax legislation is changed (as suggested) the
waiver will be repealed.     2.1.5   waive the financial covenants set out in
Clause 15.1.14 (ii) of the Facility Agreement until and including the financial
reporting as of the first quarter of 2009 (as described in letter of waiver of
30 April 2009).

2.2   The Borrower agrees and undertakes as follows:

  a.   To make prepayment of NOK 50,000,000,- of the Additional Term Loan
(already paid as of 1 November 2008);     b.   To make an extraordinary
prepayment and reduction of the Credit Facility in the amount of NOK 25,000,000
within 30 June 2009;     c.   Reduction of the Guarantee Facility from NOK
50,000,000 to NOK 40,000,000,- effective from 1 April 2009;     d.  
Introduction of 0.5% Cash Pool Credit Commission (calculated on the Cash Pool
Credit of MNOK 200) and increasing of the Guarantee Commission and the Margin to
1.75% (and the Guarantee Commission to be calculated on the total guarantee
amount (commitment) with effect from 1 November 2008.     e.   Increasing of the
Guarantee Commission and the Margin to 2.75% with effect from 1 April 2009.    
f.   To provide signed statements from Trico Shipping AS and Trico Supply AS
confirming that all subsea activity will be directed to the Borrower, that all
relevant business will be directed to CTC, that all future charter parties for
“Deep Endeavour” will be entered into with Deepocean Shipping II AS as
contractual party and that all agreements between the Borrower / Deepocean
Shipping II AS and Trico Marine Services Inc. and related parties are entered
into on arm-length basis. Draft statements are attached as Schedule 4 to this
Addendum.

2.3   The Lenders and the Agent accept Trico Supply AS and Trico Marine Services
Inc as guarantors for the Facilities. Draft guarantees are attached as
Schedule 5 to this Addendum and are accepted by the Agent on behalf of the
Agent.

 



--------------------------------------------------------------------------------



 



 6/14

3.   AMENDMENTS AND CHANGES TO CLAUSES IN THE FACILITY AGREEMENT

3.1   Amendments and changes to clause 2.1 (Definitions and interpretations) of
the Facility Agreement as from the Effective Date   3.1.1   The wording of the
following definitions as set out in Clause 2.1 (Definitions) of the Facility
Agreement shall be deleted in their entirety and shall be substituted by the
following:       “Cash Pool System Agreement”       means a multicurrency cash
pool system agreement dated in o about the date hereof, entered into Between (i)
the Borrower as borrower (ii) the Group Companies (less the Borrower) and Deep
Ocean Shipping AS, Deep Ocean Shipping II and Deep Ocean Shipping III AS as
co-borrowers and (iii) the Agent as bank pursuant to which the cash pool system
is established with the Agent and the Cash Pool Credit is made available to the
Borrower.       “Guarantee Facility”       means a guarantee facility in the
amount of up to NOK 40,000,000 or the equivalent thereof in Optional Currencies
      “Guarantee Commission”       means 2,75 per cent per annum;       “Group
Companies”       means

  (i)   CTC Marine Norway;     (ii)   CTC Marine Project;     (iii)   Deep Ocean
de Mexico     (iv)   DeepOcean Management     (v)   DO Bergen (DeepOcean
Maritime AS)     (vi)   All other subsidiaries of the Borrower or a Group
Company

      “Margin”         means 2.75 per cent per annum.         “Maturity Date”  
      means 1 January 2010 for all credits and facilities under the Facility
Agreement, including the Cash Pool Credit, the Credit Facility, the Guarantee
Facility, and the Additional Term Loan

 



--------------------------------------------------------------------------------



 



 7/14

      “Pledges of Shares”         means:

  (i)   a first priority pledge of the Borrower’s shares in CTC Marine Projects
dated on or about the date hereof in the amount of NOK 1,750,000,000, entered
into between the Borrower and the Agent;     (ii)   a first priority pledge of
the Borrower’s shares in Deep Ocean de Mexico dated on or about the date hereof
in the amount of NOK 1,750,000,000, entered into between the Borrower and the
Agent;     (iii)   a first priority pledge of the Borrower’s shares in DeepOcean
Management dated on or about the date hereof in the amount of NOK 1,750,000,000,
entered into between the Borrower and the Agent;     (iv)   a first priority
pledge of the Borrower’s shares in DO Bergen (DeepOcean Maritime AS) dated on or
about the date hereof in the amount of NOK 1,750,000,000, entered into between
the Borrower and the Agent;     (v)   first priority pledges of the Borrower’s
shares in any other Group Company (including new subsidiaries) as the Agent
acting on instructions from the Majority Lenders may from time to time
determine, entered or to be entered into between the Borrower and the Agent in
agreed form and

      a “Pledge of Shares” means any of them

3.1.2   The following new definitions shall be inserted in Clause 2.1
(Definitions):

      “Cash Pool Credit Commission”         means, 0.5 % per annum        
“Guarantors”         means Trico Supply AS (reg.no. 976 853 938) and Trico
Marine Services Inc.”         “Inter Company Loans”         means the loans
provided by the Borrower and Deep Ocean Maritime AS to Trico Supply AS in the
amount of NOK                    .         “Inter Company Loan Agreement”      
  means the agreement regarding the Inter Company Loan.

 



--------------------------------------------------------------------------------



 



 8/14

      “Inter Company Loan Pledge”         means the a pledge provided by the
Borrower to the Agent in the form and substance acceptable to the Agent acting
on behalf of the Lenders, where the Borrowers claim against Trico Supply AS
under the Inter Company Loan Agreement is pledged amounting to approx. NOK
                    .         “Trico Group of Companies”         means any
company controlled by Trico Marine Services Inc or Trico Supply AS in terms of
direct or indirect ownership of more than 50% of the shares or parts in such
company, or controlling interest otherwise.         “Trico Guarantees”        
means the guarantees executed by the Guarantors to secure the Borrower’s
obligations under the Facility Agreement.

3.2   Amendments to Clauses 3 to 24 of the Facility Agreement.

3.2.1   Clause 9.8 shall be deleted in its entirety and shall be substituted by
the following:

      “9.8 Payment of Guarantee Commission         The Borrower shall pay
Guarantee Commission on the amount of the Guarantee Facility (the commitment)
every 30 March, 30 June, 31 September and 31 December, payable quarterly in
arrears first time on 31 December 2008 and for the period calculated from 1
November 2008”

3.2.2   An additional clause 9.9 with the following wording shall be inserted:

      “9.9 Payment of Cash Pool Credit Commission         As from the Effective
Date of Addendum 2 to the Facility Agreement, the Borrower shall pay Credit
Facility Commission on the amount of the Credit Facility every 30 March, 30
June, 31 September and 31 December, payable quarterly in arrears first time on
31 December 2008 and for the period calculated from 1 November 2008.        
Consequently clause 9.9 is renumbered as clause 9.10 and clause 9.10 is
renumbered as clause 9.11.

3.2.3   Clause 13.1 shall be deleted in its entirety and shall be substituted
with the following:

      “13.1 Securities         The Outstanding Indebtedness under the Facilities
shall throughout the Security Period be secured by:

  (i)   the Mortgages     (ii)   the Charges over Inventory     (iii)   the
Charges over Machinery and Plant     (iv)   the Factoring Agreements     (v)  
the Pledges of Shares

 



--------------------------------------------------------------------------------



 



 9/14

  (vi)   the Declaration of Pledge     (vii)   the Trico Guarantees     (viii)  
the Inter Company Loan Pledge

3.2.4   Clause 15.1.14 to be deleted in its entirety and shall be substituted
with the following:

      “Financial Covenants         Maintain, on a 12 month rolling, consolidated
basis:

  (i)   A Book Equity Ratio that is higher than 35%     (ii)   A Leverage Ratio
that is lower than 4:1 until 31 December 2008 and lower than 3:1 thereafter; and
    (iii)   A Working Capital Ratio that is higher than 1.1

      Achieve, on consolidated basis:

  (i)   An EBITDA equal to or at least NOK 111.809.000 in Q2 2009, NOK
130.402.000 in Q3 2009 and 42.471.000 in Q4 2009.

3.2.5   Clause 15.1.18 shall be deleted in its entirety and to be replaced by.

      “15.1.18 Board composition         Maintain a board composition in
accordance with the requirements set out in the Norwegian guidelines for
corporate governance”

3.2.7   A new clause 15.1.21 to be inserted as follows:       “Agreements with
shareholders       Secure that all agreements with shareholders or companies
within the Trico Group of Companies are entered into on arm-length basis”  
3.2.8   A new clause 15.1.22 to be inserted as follows:       “Compliance
certificates”       To provide at a quarterly basis (15 February, 15 May, 15
August and 15 of November) compliance certificates confirmed by the Borrowers
accountant confirming that the Borrower is in compliance with the financial
covenants set out in this Agreement”

3.2.9   Clause 15.2.5 to be deleted in its entirety and shall be substituted
with the following:

 



--------------------------------------------------------------------------------



 



 10/14

      “15.2.5 Dividends, financial contributions         Not pay any dividends,
nor distribute any of its present or future assets, rights or revenues nor make
any financial distributions (including cash contributions) or loans to it’s
shareholders, any company within the Trico Group of companies (except for
operational guarantees to Group Companies), without the prior written consent
from the Agent on behalf of the Lenders”

3.2.10   An additional Clause 15.2.11 with the following wording shall be
inserted:

      “15.2.11 Amendments to the Inter Company Loan         not amend the Inter
Company Loan Agreement without the prior written consent of the Agent on behalf
of the Lenders”

3.2.11   A new Clause 15.2.13 with the following wording shall be inserted:

      “15.2.12 Change in Ownership         not make any changes in the ownership
of the Borrower without the prior written consent of the Agent.”

3.2.12   A new clause 16.1.11 shall be inserted reading:

      “16.1.11 EBITDA default         “Notwithstanding any other remedies
provided to the Lenders and the Agent under this Agreement, more than 15 %
deviation from the undertaking given in clause 15.1.14 (2 paragraph) (EBITDA
covenant), shall result in an obligation for the Borrower to repay NOK
50,000,000 of the Credit Facility each quarter, until the requirements under the
covenant is fulfilled.”

3.2.13   In clause 16.1.2, 16.1.3, 16.1.4, 16.1.5 and 16.1.6 after references to
“Group Company” the wording “or any of the Guarantors” to be inserted.   3.2.14
  Clause 16.2 to be extended with the following wording:   (iii)   To ask the
Borrower to accelerate repayment of the Inter Company Loans or parts of the
Inter Company Loans subject to the conditions set out in clause 3.1 of the Inter
Company Loan Agreement being fulfilled. The Agent’s right to ask for
acceleration is also triggered if Deep Ocean Shipping II AS is in default under
its NOK 350 million Loan Agreement with the Agent as lender.”

4.   CONDITIONS PRECEDENT   4.1   Notwithstanding any other term of the Facility
Agreement as amended by this Addendum, 2 this Addendum 2 shall not become
effective and none of the Lenders nor the Agent shall be under any obligation
under this Addendum 2 unless the Agent has notified the Borrower that the
conditions set out in the relevant parts of Schedule 1 to this Addendum 2 have
been satisfied or waived.

 



--------------------------------------------------------------------------------



 



 11/14

5.   COSTS AND FEES   5.1   The Borrower shall pay to or to the order of the
Agent for the account of the Lenders the fees described in the fee letter sent
to the Borrower at 30. October 2008. Payment shall be made at the latest on 3.
November 2008.   5.2   The Borrower shall further upon demand reimburse all
expenses (including internal and external legal and collateral fees of the Agent
and/or the Lenders) reasonably incurred by any of them in connection with the
negotiation, preparation and execution of this Addendum 2 and any relating
documents. Such fees and expenses referred to above shall be payable by the
Borrower in any event and shall in no circumstances be recoverable from the
Agent or the Lenders. The Borrower’s obligation to pay any fees and expenses
hereunder shall survive the termination date of this Addendum.   6.   CONTINUED
FORCE AND EFFECT   6.1   Except as set out in this Addendum, the Facility
Agreement and the Security Documents shall continue in full force and effect and
the Facility Agreement and this Addendum 2 shall be read and construed as one
instrument.   7.   GOVERNING LAW AND JURISDICTION

Clause 24 (Law and jurisdiction) of the Facility Agreement shall apply to this
Addendum 2.
* * *
IN WITNESS whereof the Parties have caused this Agreement to be duly executed on
the date set out above.
The Borrower
DEEP OCEAN AS

       
 
   
Co-signed by Deep Ocean Maritime AS in its
   
capacity as pledgor under certain of the
   
Security Documents.
   
 
   
 
   

 



--------------------------------------------------------------------------------



 



 12/14

     
DEEP OCEAN MARITIME AS
   
 
   
Co-signed by Trico Supply AS and Trico
   
Marine Services Inc in their capacity as
   
guarantors,
     
 
   
 
TRICO SUPPLY AS
     
 
   
 
TRICO MARIINE SERVICES INC
   
 
   
LENDERS
     
 
   
 
   
 
   
 
   
 
   
AGENT
   
 
   
 
   

 



--------------------------------------------------------------------------------



 



 13/14
Schedule 1
CONDITIONS PRECEDENT

1.   Corporate Documents

The Agent shall have received a certified copy of each of the following in form
and substance satisfactory to it:

(a)   certificate of incorporation of each of the Borrower, Deep Ocean Maritime
AS, Trico Supply and Trico Marine Services Inc;   (b)   the bylaws/article of
association of each of the Borrower, Deep Ocean Maritime AS, Trico Supply and
Trico Marine Services Inc and;   (c)   Satisfactory corporate resolutions of
each of the Borrower, Deep Ocean Maritime AS, Trico Supply AS and Trico Marine
Services Inc. approving and authorising the execution, delivery and performance
of the Addendum no. 2, the Inter Company Loan, the Trico Guarantees placed by
the Guarantors and any power of attorney pertaining thereto.

2.   Delivery of non-security documentation, etc.

The Agent shall have received each of the following in form and substance
satisfactory to it:

(a)   evidence of compliance with all financial covenants of the Facility
Agreement;   (b)   the fees payable on the date of this Addendum pursuant to
this Addendum;   (c)   a copy of the Inter Company Loan Agreement duly executed
by the Borrower and acknowledged by Trico Supply AS;   (d)   evidence of
ownership structure, evidence relating to the de-listing of the Borrower from
Oslo Børs.

3.   Delivery of Security Documents and other documents

The Agent shall have received each of the following in form and substance
satisfactory to it:

(a)   the Addendum II duly executed by the Borrower, Deep Ocean Maritime AS,
Trico Supply AS and Trico Marine Services Inc;   (b)   the Trico Guarantees
executed by the Guarantors and;   (c)   the Inter Company Loan Pledge and;   (d)
  the statements from Trico Supply AS and Trico Shipping AS attached as
Schedule 4

 



--------------------------------------------------------------------------------



 



 14/14

(e)   such legal opinions and audit opinions as the Agent may request in respect
of the Trico Guarantees, the Restructuring, the Inter Company Loan and other
relating issues.

 